Citation Nr: 1203975	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Initially the Veteran appealed from an April 2004 rating decision that denied a claim for service connection for bilateral hearing loss.  Subsequently, in a March 2008 rating decision the RO granted service connection for right ear hearing loss, which was assigned an initial noncompensable disability rating for the right ear hearing loss effective August 21, 2003.  The Veteran appealed as to the initial noncompensable disability rating assigned for his hearing loss. 

In May 2009, the Veteran and his spouse testified at a Board hearing.

In a July 2009 decision, the Board granted service connection for left ear hearing loss and remanded the initial rating claim regarding hearing loss to the RO.  In an August 2009 rating decision, the RO implemented the Board's July 2009 determination and assigned a noncompensable evaluation for the bilateral hearing loss, effective August 21, 2003.  

In August 2011, the Board remanded the case in order to correct an error in a June 2011 supplemental statement of the case, in which the RO had addressed the disability rating for right ear hearing loss, an error since service connection was in effect for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no worse than a Level I hearing loss in the left ear and Level I hearing loss in the right ear.


CONCLUSION OF LAW

The schedular criteria have not been met for a compensable disability rating for bilateral hearing loss.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial disability rating was assigned as a result of rating action on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has obtained pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment for hearing loss.  There is no specific indication of the existence of any pertinent post-service treatment records that are not on file.  

VA afforded the Veteran a formal VA examination in October 2009 to evaluate the nature, extent and severity of this condition.  The findings from the examination report are adequate for the purposes of deciding the claim on appeal for a compensable initial disability rating for hearing loss of the right ear.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran does not report that the condition has worsened since that time, and thus a remand is not required solely due to the passage of time since the December 2008 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused b a deficiency in the examination.  In this case the examiner at the October 2009 VA examination specifically addressed the effect of the Veteran's bilateral hearing loss on his occupation and in effect on his usual daily activities.  Thus the Board finds that the examination was adequate.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Merits of the Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  As shown in the examination findings discussed below, these conditions are not shown in the present case.  Thus these criteria need not be discussed further.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etcetera, or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, exceptional patterns of hearing impairment are considered to exist for VA purposes under certain circumstances.  First, exceptional patterns of hearing impairment are considered to exist for VA purposes if the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  If that is the case, then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever of these two tables results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Second, exceptional patterns of hearing impairment are also considered to exist for VA purposes if the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  If that is the case, then the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  Neither of these exceptional patterns are present in this case.  Thus, use of Table VIa is not warranted in the evaluation of this case.

During an October 2009 VA audiology examination, the Veteran reported having difficulty hearing speech clearly if in a noisy background.  He also complained of hearing tinnitus at his right ear about 60 percent of the time.  During that examination, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
15
40
55
LEFT
5
20
20
45

The results of that examination revealed an average puretone threshold hearing level of 30 dB for the right ear, and 23 dB for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent on the right and 96 percent on the left.  

The report contains a summary of the test results as follows.  The hearing thresholds indicated a bilateral, high-frequency sensorineural type hearing loss.  The Veteran had average pure tone thresholds of mild degree at the right ear and within normal limits at the left ear.  The Veteran reported having difficulty perceiving speech accurately in a noisy background.  The hearing loss was of a mild degree in both ears.  The Veteran reported he worked as a pipe fitter and welder in the past, and that he was able to function adequately in the job with respect to receptive communication.  The Veteran reported he had not worked since 2003.  

The examiner opined that the Veteran can function in his work as a pipe fitter and welder, work for which receptive communication was not a primary task.  The examiner opined that however, the Veteran should not be working in a position in which he needs to communicate receptively in a face-to-face position or by telephone where there is excessive noise.  The examiner opined that the Veteran can probably still function adequately at his job as a pipe fitter or welder, noting that speech communication was not a primary task in these positions.

There are no other recent pertinent examinations or treatment records containing findings at variance with the October 2009 VA audiology examination test results and examination findings.

Application of the October 2009  VA audiology examination scores for the right ear using Table VI of 38 CFR 4.85, results in a Roman Numeral I for the right ear.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.  

Thus, under the circumstances described above, a compensable initial disability rating for bilateral hearing loss is not warranted in this case.  Based on the foregoing, the Board finds that an evaluation in excess of zero percent is not warranted for the service-connected bilateral hearing loss.  There is no medical evidence showing that the Veteran meets the diagnostic criteria for a disability rating in excess of zero percent to warrant a compensable rating.  

To the extent the Veteran argues that his hearing loss disability is more severely disabling than reflected in the zero percent evaluation, his lay assertions of the severity of his hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss.  This is because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the present case, the "mechanical application" of the applicable diagnostic criteria to the evidence at hand clearly does not warrant an evaluation in excess of zero percent.  As such, the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss.  

As discussed above, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Board notes that the effect of the Veteran's bilateral hearing loss on the Veteran's occupational functioning and daily activities was specifically addressed by the examiner in the October 2009 VA examination.  Thus the Board finds that the examination in adequate.

Based on the evidence of record, the Board finds that the Veteran's bilateral hearing loss does not warrant a disability rating in excess of the existing zero percent for any part of the period of the appeal.  Hart, supra.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected bilateral hearing loss is productive of decreased hearing acuity that is contemplated in the rating criteria.  The rating criteria are thus adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Veteran has not alleged that he was unemployable during the course of the appeal due to any problems with his hearing loss.  Also, during the October 2009 VA examination, he only reported having difficulty hearing speech clearly if in a noisy background, but that his usual occupation was as a pipe fitter and welder and he was able to function adequately in that job with respect to receptive communication.  Further, the examiner opined that the Veteran can function in his work as a pipe fitter and welder, work for which receptive communication was not a primary task.  Accordingly, TDIU is not raised by the record.



ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


